Citation Nr: 0201027	
Decision Date: 01/31/02    Archive Date: 02/05/02	

DOCKET NO.  98-10 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of right foot stress injuries, 
including plantar fasciitis.

2.  Entitlement to an increased (compensable) rating for the 
service-connected genital herpes.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1994 to May 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision by the RO.  



FINDINGS OF FACT

1.  The service-connected right foot disability manifested by 
plantar fasciitis currently is shown to be essentially 
asymptomatic; findings consistent with moderate foot injury 
are not demonstrated.  

2.  The service-connected genital herpes is shown to more 
nearly approximate a disability picture consistent with that 
of symptoms that require continuous treatment; a disability 
picture manifested by symptoms not controlled by continuous 
medication is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected residuals of 
right foot stress injuries, including plantar fasciitis, are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.31, 4.71a including Diagnostic 
Code 5284 (2001).  

2.  The criteria for the assignment of a 10 percent rating 
for the service-connected genital herpes are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.7, 4.116 including Diagnostic Code 7610 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

A careful review of the service medical records shows that 
the veteran received treatment for genital herpes and plantar 
fasciitis of the right foot.  During the course of outpatient 
treatment in mid-March 1995, the veteran gave a history of 
having had genital herpes, for which she had been prescribed 
medication, since February 1994.  Reportedly, since that 
time, the veteran had experienced five outbreaks of genital 
herpes.  

According to the veteran, her most recent (i.e., sixth) 
outbreak had begun with itching, but no lesions.  When 
further questioned, the veteran stated that all of her other 
recurrences had progressed to blister and papule formations.  
The clinical assessment was that of recurrent HSV, by 
history.  

On service separation examination in January 1996, the 
veteran gave a history of genital HSV and plantar fasciitis, 
for which she wore shoe inserts.  A physical examination 
conducted at that time was essentially unremarkable, and no 
pertinent diagnoses were noted.  

A private treatment record dated in early March 1996 is to 
the effect that the veteran was home on leave and 
experiencing an outbreak of genital herpes.  Apparently, the 
veteran was without her medication.  Accordingly, additional 
"replacement" medication was prescribed.  

A pathology report from a private medical laboratory dated in 
May 1996 was positive for endocervical herpes simplex.  

In correspondence of mid-November 1996, the veteran's husband 
wrote that, on those occasions when the veteran was 
experiencing an "outbreak" of genital herpes, she became 
depressed and "didn't feel good."  Additionally noted was 
that the veteran's "outbreaks" lasted anywhere from 3 to 4 
weeks.  

The veteran's husband also commented that, due to the 
veteran's (right) foot problem, she experienced a hard time 
running or standing on her feet for long periods of time.  
Reportedly, on many occasions, the veteran complained of 
having foot pain.  

In correspondence of November 1996, the veteran's mother 
wrote that the "physical and mental devastation" associated 
with the veteran's genital herpes would "affect her for the 
rest of her life."  According to the veteran's mother, she 
was continually on oral and external medication for the 
treatment of pain.  The veteran's mother further commented 
that, as a result of the veteran's foot problems, running was 
"out of the question," and walking long distances "could be 
a problem due to the pain involved."  

In December 1996, a VA general medical examination was 
accomplished.  The veteran's complaints consisted of a 
genital rash and right foot pain.  According to the veteran, 
in January 1994, she had developed genital herpes, for which 
medication was prescribed, but which had to be discontinued 
during her pregnancy.  

According to the veteran, she had been on no specific 
medication since that time.  When further questioned, the 
veteran stated that, since discontinuing medication, she had 
experienced "about five outbreaks" (of genital herpes), the 
most recent being two months earlier.  However, she had been 
asymptomatic, without any rash, for the past two months.  The 
veteran stated that, on those occasions when a rash occurred, 
it was accompanied by burning and itching.  

The veteran further commented that she was currently being 
followed by a private obstetrician, who had cultured the 
"rash" in question in June 1996.  On physical examination, 
the veteran's genital area was entirely free of rash.  Her 
skin was noted to be otherwise within normal limits.  

As to her right foot problems, the veteran noted that, in 
1994, she had developed pain in the arch of her right foot, 
which was diagnosed at that time as plantar fasciitis.  
According to the veteran, she was given no specific 
medication or treatment at that time.  When further 
questioned, the veteran reported that her pain was made worse 
by severe exercise of any kind, but that no specific 
treatment or medication had been necessary.  

An examination of the right foot revealed pain in the 
posterior aspect of the right arch, but with no evidence of 
arch tenderness, postural abnormality, joint limitation of 
motion, or tendon or muscle defect.  The veteran was able to 
toe and heel walk, hop, squat, and bear weight on each leg 
without evidence of pain.  

According to the VA examiner, any "further statement for 
DeLuca purposes" would be of a "purely speculative nature."  
Radiographic studies of the veteran's right foot conducted as 
part of her examination showed no evidence of any fracture or 
degenerative change or of any spurs.  The pertinent diagnoses 
were those of history of recurrent genital herpes, absent at 
present; and plantar fasciitis of the right foot, without x-
ray evidence of disease.  

In a rating decision in January 1997, the RO granted service 
connection (and respective non-compensable evaluations) for 
(genital) herpes and plantar fasciitis, effective on May 23, 
1996, the date following the veteran's discharge from 
service.

During the course of private outpatient treatment in mid 
August 1997, the veteran's vagina showed no evidence of any 
lesions.  The pertinent diagnosis was that of normal 
gynecologic examination with a history of herpes.  The 
medications prescribed included those of Zovirax and Famvir.  

In correspondence of mid April-1998, the veteran's private 
physician stated that she (i.e., the veteran) continued to 
suffer from herpes which she had "caught while serving in the 
military service."  Additionally noted was that the veteran 
would have to schedule Cesarean sections for childbirth.  

In May 1998, in conjunction with the veteran's Substantive 
Appeal, there were submitted various articles on herpes and 
plantar fasciitis.  

In September 2000, there was noted a clinical impression of a 
normal gynecologic examination, in conjunction with a history 
of herpes.  

During the months of November and December 2000, an 
additional VA medical examination was accomplished.  At the 
time of examination, the veteran stated that, in January 
1994, she had received a diagnosis of genital herpes, with 
recurrent outbreaks.  

According to the veteran, she experienced a "flare" on 
approximately a monthly basis.  When further questioned, the 
veteran stated that she had experienced no abnormal bleeding, 
vaginal discharge, fever, pain, bowel or bladder 
incontinence, or frequent urinary tract infections.  
Reportedly, the veteran had been treated on several occasions 
with both oral medication and topical creams.  When 
questioned, the veteran stated that her most recent "flare-
up" had occurred approximately one week earlier.  According 
to the veteran, she was receiving medication (Famvir) for 
this "flare-up."  

Regarding her plantar fasciitis, the veteran stated that she 
had first received a diagnosis of that disability in August 
1994.  According to the veteran, her plantar fasciitis 
initially "flared" during her military exercise, "with 
marching and running."  The veteran was therefore given 
light-duty, but continued to experience "flares."  

When questioned, the veteran stated that, since 1996, she had 
experienced no real "flare-ups."  However, she had greatly 
curtailed her exercise and lifestyle, so as not to perform 
activities which would result in "flares."  According to the 
veteran, on those occasions when she would have a "flare-up," 
she was very uncomfortable, at least until she was able to 
rest "for a period of time."  When questioned, the veteran 
stated that, during "flare-ups," she experienced difficulty 
walking, as well as pain while driving, and an inability to 
climb stairs.  

On examination, the veteran's uterus was posterior, with no 
evidence of any masses, and did not appear to be prolapsed.  
There was no evidence of adhesions, or of any rectovaginal 
fistula.  There was some evidence of a recent vesicular 
lesion over the left labia, oval in shape, and approximately 
1 by 1 cm., indicative of genital herpes.  

A musculoskeletal examination showed no sign of any abnormal 
weight-bearing, to include callosities or "break down."  The 
veteran did, however, exhibit an unusual shoe wear pattern, 
in that the outside of her right shoe wore out faster than 
other parts of the shoe.  According to the veteran, she did 
not utilize any devices, such as braces, corrective shoes, 
crutches, or canes.  There was no evidence of flat feet, nor 
were there any signs of painful motion, edema, instability, 
weakness or tenderness.  

At the time of evaluation, the veteran showed no vascular 
changes or deformities of the feet, such as hammertoe, high 
arch, or claw foot.  Hallux valgus was absent, and the 
veteran did not require any corrective shoes.  The posture of 
the veteran was within normal limits, as was her gait.  The 
veteran stated that she had experienced no flare-ups for 
several years "due to curtailing her activity."  However, it 
was unknown whether the veteran's "condition" would reoccur 
were she to return to exercising on a regular basis.  

Noted at the time of examination was that the veteran's 
medical records had been received and reviewed.  Those 
records showed continued herpes outbreaks during the 
veteran's military service, with Cesarean sections necessary 
for delivery.  A note from 1994 indicated a history of 
genital herpes, for which the veteran had been placed on 
Acyclovir.  A note from 1995 mentioned recurrent herpes, with 
the veteran using Zovirax cream.  

Further records showed an outbreak in November 1995 during 
pregnancy, at which time the veteran was unable to take oral 
medication, with the result that she was placed only on 
Zovirax cream.  

A note from 1994 showed plantar fasciitis persisting 
following rest, ice, and nonsteroidal anti-inflammatory 
medication.  A bone scan conducted at that time was negative, 
and the veteran was placed on light-duty.  A note from July 
1995 once again indicated plantar fasciitis, with medication 
and limited activity prescribed, in addition to "stretching 
exercises."  

The radiographic studies of the veteran's feet conducted in 
conjunction with her examination showed negative joint 
spaces, alignment, articular surfaces, and soft tissues, with 
no evidence of fracture, malalignment, or foreign bodies in 
either the left or right foot.  

The pertinent diagnoses were those of genital herpes, with 
evidence of a recent outbreak, and the likelihood that the 
veteran would continue to experience lifetime occurrences; 
and plantar fasciitis, currently asymptomatic.  According to 
the veteran, she had suffered no recent problems, but had 
adopted a "greatly altered" lifestyle, not exercising as she 
once did.  


Analysis

The veteran in this case seeks compensable ratings for her 
service-connected plantar fasciitis of the right foot and for 
genital herpes.  In pertinent part, it is argued that current 
manifestations of those disabilities are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the assigned schedular 
evaluations.  Specifically, in the opinion of the veteran, 
the current manifestations are sufficient to warrant the 
assignment of a 30 percent rating for genital herpes and a 10 
percent rating for plantar fasciitis.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R., 
Part 4 (2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 U.S.C.A. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the case at hand, service connection and the initial non-
compensable ratings for the veteran's service-connected 
plantar fasciitis of the right foot and genital herpes were 
made effective on May 23, 1996, the date following the 
veteran's discharge from service.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veteran's 
Claims also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

In the present case, a review the record discloses that, 
while in service, the veteran received treatment both for 
genital herpes, and for plantar fasciitis of the right foot.  
However, as of the time of the veteran's separation from 
service in January 1996, the examination was essentially 
unremarkable.  

While on VA examination in December 1996, the veteran gave a 
history of having had five "outbreaks" of genital herpes, she 
additionally noted that she had been "asymptomatic, without 
rash" for the previous two months.  The pertinent diagnosis 
was that of history of recurrent genital herpes, "absent at 
present."  Somewhat later, during the course of private 
treatment in August 1997, and once again in September 2000, 
there was noted only a "history" of genital herpes, in 
conjunction with an essentially normal gynecological 
examination.  

Pursuant to applicable law and regulation, the veteran's 
service-connected genital herpes is rated on the basis of 
disease or injury of the vulva, including vulvovaginitis, 
with a noncompensable evaluation warranted where symptoms do 
not require continuous treatment.  An increased, which is to 
say, 10 percent evaluation is in order where symptoms require 
continuous treatment.  A 30 percent evaluation is warranted 
where symptoms are not controlled by such continuous 
treatment.  38 C.F.R. 4.116 including Diagnostic Code 7610 
(2001).  

The Board notes significantly that, as of the time of a 
recent VA examination in November 2000, there was evidence of 
a vesicular lesion over the veteran's left labia, indicative 
of an recent "outbreak" of genital herpes.  It is not shown 
that the veteran has continuously used medication in 
treatment of her service-connected genital herpes.  

However, given her mother's recent statement that she was 
"continually on oral and external medication," the weight of 
the evidence is to the effect that the veteran must use 
medication to keep from experiencing an active "outbreak" of 
genital herpes.  It is not demonstrated by the evidence that 
that her symptoms are not controlled by the continuous use of 
medication.  

Thus, given the recurrent nature of the veteran's symptoms, 
the Board finds that the service-connected disability picture 
more nearly approximates that warranting the assignment of a 
10 percent evaluation.  

Turning to the issue of an increased rating for the service-
connected right foot injury residuals manifested by plantar 
fasciitis, the Board notes that, while on VA examination in 
December 1996, there was some pain present in the posterior 
aspect of the veteran's right arch, that same examination 
revealed no evidence of arch tenderness, postural 
abnormality, joint limitation of motion or related tendon or 
muscle defect.  The veteran was able to both toe and heel 
walk, as well as hop, squat and bear weight on each leg 
without pain.  

While on more recent examination in 2000, the veteran stated 
that she had greatly "curtailed" her activities, it was noted 
that, since 1996, she had experienced no real "flare-ups" of 
plantar fascia pain.  The examination revealed no signs of 
painful motion or related edema, instability, weakness or 
tenderness.  In the opinion of the examiner, the veteran's 
plantar fasciitis was "currently asymptomatic."  

In order to warrant an increased, which is to say, 10 percent 
rating, there must be demonstrated the presence of moderate 
foot injury.  38 C.F.R. 4.71a including Diagnostic Code 5284 
(2001).  However, as is clear from the evidence, the veteran 
currently does not manifest findings consistent with moderate 
disability.  

In point of fact, her service-connected plantar fasciitis has 
most recently been described as "asymptomatic," with no 
evidence of functional loss due to pain, on use or due to 
flare-ups.  See 38 C.F.R. §§ 4.40, 4.59 (2001); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under such 
circumstances, the Board finds that a compensable rating is 
not for application for the service-connected foot 
disability.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 [Public Law No. 106-
475, 114 Stat. 2096 (2000)], as those provisions impact upon 
the adjudication of the veteran's current claims.  

However, following a thorough review of the record, the Board 
is satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to her 
claims.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate her claims, including the scheduling of a VA 
examination or examinations.  Under such circumstances, no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist her mandated by the 
aforementioned legislation.  



ORDER

An increased (compensable) rating for the service-connected 
residuals of right foot stress injuries, including plantar 
fasciitis, is denied.  

An increased rating of 10 percent for the service-connected 
genital herpes is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	Stephen L. Wilkins 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

